***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          JOSEPHINE S. MILLER v. ELISABETH
                  MAURER ET AL.
                     (AC 40654)
                       Prescott, Elgo and Harper, Js.

                                   Syllabus

The plaintiff attorney brought an interpleader action to determine the rights
    to certain proceeds from a legal settlement that were held in escrow.
    The defendant R previously had retained the law firm of the defendant
    M, an attorney, to represent her in a federal action seeking damages
    from her employer for sexual harassment. Prior to the conclusion of
    the federal action, R discharged M’s law firm and retained the plaintiff
    to represent her in that action pursuant to a retainer agreement that
    contained a contingency clause entitling the plaintiff to one third of the
    amount recovered. R thereafter settled the federal action. In ordering
    distribution of the settlement proceeds, the trial court determined that
    the plaintiff was entitled to 15 percent of the proceeds pursuant to a
    subsequent agreement between the plaintiff and R in which the contin-
    gency fee had been reduced to 15 percent of any recovery. Accordingly,
    the trial court rendered judgment ordering 15 percent of the settlement
    proceeds to be disbursed to the plaintiff and dividing the remaining 85
    percent of the proceeds between M and R, from which the plaintiff
    appealed to this court. Held:
1. The plaintiff could not prevail on her claim that the trial court improperly
    determined that she was entitled to 15 percent of the settlement pro-
    ceeds; that court’s finding was not clearly erroneous and was supported
    by evidence in the record, as the plaintiff averred in her complaint that
    she had agreed to reduce her contingency fee due to R’s dissatisfaction
    with the amount of the settlement, the plaintiff expressly testified that
    she had volunteered to reduce her contingency to 15 percent to convince
    R to accept the settlement offer, R likewise testified that the plaintiff
    had agreed to reduce her fee to 15 percent of any recovery, that modified
    agreement reducing the contingency to 15 percent was memorialized
    in a letter that was sent by the plaintiff to R and which was admitted
    into evidence, and the plaintiff further acknowledged the reduction of
    the contingency fee to 15 percent in a letter, also entered into evidence,
    that she had sent to the local grievance panel.
2. The plaintiff lacked standing to challenge the trial court’s determinations
    with respect to M’s entitlement to a portion of the settlement proceeds;
    in light of this court’s conclusion that the trial court properly found that
    the plaintiff was entitled to 15 percent of the settlement proceeds, the
    plaintiff could not establish a colorable claim of injury resulting from
    the court’s distribution of the remaining 85 percent of the settlement
    proceeds, as neither the trial court’s allocation of the remaining proceeds
    between M and R, nor the manner by which the court arrived at that
    allocation, adversely affected any cognizable legal interest of the
    plaintiff.
             Argued January 9–officially released May 7, 2019

                             Procedural History

   Action for interpleader to determine the rights of
the parties to certain settlement funds, brought to the
Superior Court in the judicial district of Danbury and
tried to the court, Truglia, J.; judgment ordering distri-
bution of the funds, from which the plaintiff appealed
to this court. Appeal dismissed in part; affirmed.
  Josephine S. Miller, self-represented, the appellant
(plaintiff).
  Elisabeth Seieroe Maurer, self-represented, the
appellee (defendant).
                          Opinion

  ELGO, J. In this interpleader action, the plaintiff,
Attorney Josephine S. Miller, appeals from the judgment
of the trial court distributing the proceeds of a legal
settlement between the plaintiff, the plaintiff’s client,
the defendant Lori Rodriguez, and Rodriguez’ former
legal counsel, the defendant Attorney Elisabeth
Maurer.1 On appeal, the plaintiff challenges (1) the
court’s finding that she was entitled to 15 percent of the
settlement proceeds and (2) the court’s determinations
with respect to Maurer’s entitlement to a portion of
those proceeds. We dismiss the plaintiff’s second claim
for lack of subject matter jurisdiction, and affirm the
judgment of the trial court in all other respects.
  As the court found in its oral decision,2 Rodriguez
entered into a valid retainer agreement in 2005 with
Maurer’s law firm, Maurer & Associates, PC (law firm),
which agreed to represent Rodriguez in connection with
a sexual harassment complaint against her employer,
the Bridgeport Housing Authority, and other defen-
dants. Pursuant to the retainer agreement, Rodriguez
agreed to pay the law firm a ‘‘contingency fee . . . of
one third of any recovery’’ from that action, plus costs.
  The court also found that the law firm commenced
a federal action on Rodriguez’ behalf, ‘‘diligently and
professionally represented Rodriguez in her claims
against all defendants in that action,’’ and ‘‘added good
value to Rodriguez’ claims by, among other things, com-
mencing the action, successfully defending an early
motion to dismiss and diligently prosecuting and
responding to discovery requests in that action, includ-
ing compiling and indexing Rodriguez’ . . . medical
records in support of her claims.’’ The court further
found ‘‘no evidence of misconduct or professional negli-
gence by anyone in the [law firm] or in its handling’’
of the action.
   While that action was pending, Rodriguez discharged
the law firm in December, 2012, and retained the plain-
tiff to represent her in that action. In releasing Rodri-
guez’ file to the plaintiff, the law firm claimed a lien
thereon. By letter dated January 10, 2013, Maurer noti-
fied the plaintiff that the law firm had expended signifi-
cant resources on Rodriguez’ behalf and, thus, was
asserting a ‘‘lien against the file unless adequate protec-
tion of its interest in the case is provided in the form
of a letter from you stating that you will hold settlement
proceeds in escrow pending resolution of the fee
dispute.’’
  Rodriguez subsequently agreed to settle her claims
against the Bridgeport Housing Authority and received
a payment of $128,151.89 in exchange for the with-
drawal of her claims. Upon receipt of those funds, the
plaintiff disbursed $27,329 to Rodriguez and $4822 to
herself; she later deposited the remaining $96,000 with
the clerk of the Danbury Superior Court. This inter-
pleader action followed to determine the proper distri-
bution of the settlement proceeds.
  In her complaint, the plaintiff alleged in relevant part
that ‘‘there exists a genuine dispute regarding owner-
ship of the $96,000 being held’’ by the court because
Maurer ‘‘has claimed a lien of $96,000 for work done
on the case . . . .’’ Pursuant to General Statutes § 52-
484,3 the plaintiff therefore requested a judicial determi-
nation as to the amount ‘‘rightfully owned by each
party.’’ The defendants filed their respective answers
and all three parties thereafter filed a statement of
claim. The plaintiff claimed ‘‘a one-third share of the
funds now held by the court, based upon the retainer
agreement [she] had with [Rodriguez].’’ Rodriguez, by
contrast, claimed that she was entitled to ‘‘all the monies
awarded to [her] from the Bridgeport Housing Authority
except for the 15 [percent] owed to’’ the plaintiff pursu-
ant to their fee agreement. In her statement of claim,
Maurer requested a ‘‘proportionate share of the contin-
gency fee (i.e. $42,290.12) based on hours invested,’’ in
addition to ‘‘[out-of-pocket] expenses of $29,922.92.’’
    A two day court trial was held in July, 2017, at which
the plaintiff, Rodriguez, Maurer, and Christopher Avcol-
lie, an attorney with the law firm, testified. Following
closing arguments, the court delivered its decision from
the bench. With respect to the plaintiff, the court found
that she had agreed to a 15 percent fee for any recovery
received by Rodriguez and thus concluded that the
plaintiff was entitled to ‘‘15 percent of the gross amount
recovered,’’ which ‘‘equals $19,222.78.’’ Because the
plaintiff already had received $4822 in settlement pro-
ceeds, the court held that she was ‘‘entitled to an addi-
tional $14,400.78.’’4 With respect to Maurer, the court
found that her law firm was ‘‘entitled to an equitable
attorney’s charging lien on the settlement proceeds’’
and ‘‘reasonable compensation for its services ren-
dered’’ in the amount of $23,067.34, as well as $20,632
in costs. As a final matter, the court concluded that
‘‘[t]he balance of $37,899.88 is to be distributed to
[Rodriguez].’’ From that judgment, the plaintiff now
appeals.5
                              I
  We first address the plaintiff’s claim that the court
improperly determined that she was entitled to 15 per-
cent of the settlement proceeds. We disagree.
   ‘‘It is well established that [i]n a case tried before a
court, the trial judge is the sole arbiter of the credibility
of the witnesses and the weight to be given specific
testimony. . . . On appeal, we do not retry the facts
or pass on the credibility of witnesses. . . . We afford
great weight to the trial court’s findings because of its
function to weigh the evidence and determine credibil-
ity. . . . Thus, those findings are binding upon this
court unless they are clearly erroneous in light of the
evidence and the pleadings in the record as a whole.
. . . A finding of fact is clearly erroneous when there
is no evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed.’’
(Citations omitted; internal quotation marks omitted.)
De La Concha of Hartford, Inc. v. Aetna Life Ins. Co.,
269 Conn. 424, 431–32, 849 A.2d 382 (2004).
  In the present case, the plaintiff introduced into evi-
dence a retainer agreement with Rodriguez dated
December 3, 2012, which, the court found, originally
entitled the plaintiff to one third of any recovery. The
court nevertheless found that the parties subsequently
entered into a ‘‘later agreement . . . whereby [the
plaintiff] agreed to reduce her fee to 15 percent of any
recovery.’’ That determination finds ample support in
the record before us.
   In her complaint, the plaintiff averred in relevant part
that ‘‘[b]ecause Rodriguez was not satisfied with the
$128,000 settlement amount, [the] plaintiff had agreed
to reduce her contingency fee.’’6 At trial, Rodriguez like-
wise testified that the plaintiff had agreed to reduce
her fee to 15 percent of any recovery. That agreement
also is memorialized in a letter that the plaintiff sent
to Rodriguez dated October 18, 2016, which was admit-
ted into evidence and captioned ‘‘RE: Rodriguez v.
Bridgeport Housing Authority Settlement Proceeds.’’
That letter states in full: ‘‘Dear [Rodriguez]: This will
confirm that, as a courtesy to you, the fractured manner
in which this case was handled, and because of the small
amount of money that was left under the [Bridgeport]
Housing Authority [i]nsurance policy, I agreed to reduce
my fee to fifteen (15%). Sincerely, [the plaintiff].’’ The
record also contains a letter that the plaintiff sent to
an attorney with the local grievance panel regarding a
grievance that Rodriguez had filed, in which the plaintiff
states that ‘‘[b]ecause [Rodriguez] was not happy with
the settlement amount, I voluntarily proposed to reduce
my fee from [one third] to [15] percent.’’ Furthermore,
toward the end of the two day trial, the court indicated
that it was ‘‘concerned from your perspective, Attorney
Miller, on the 15 percent agreement.’’ In responding to
the court’s concern, the plaintiff testified that she had
volunteered to reduce her fee to 15 percent ‘‘in order
to get [Rodriguez] to accept the settlement.’’7
  The foregoing evidence substantiates the court’s find-
ing that the plaintiff was entitled to 15 percent of the
settlement proceeds, and we are not left with a definite
and firm conviction that a mistake has been made. We
therefore conclude that the court’s finding was not
clearly erroneous.
                            II
   We next consider the plaintiff’s challenge to the
court’s determinations with respect to Maurer’s entitle-
ment to a portion of the settlement proceeds.8 The plain-
tiff maintains that the court erroneously found that
Maurer was entitled to any settlement proceeds. In
addition, the plaintiff claims that the court improperly
applied the terms of the retainer agreement between
the law firm and Rodriguez, rather than ‘‘principles of
quantum meruit,’’ in calculating the amount of those
proceeds.9 In response, Maurer argues that the plaintiff
lacks standing to raise those claims. We agree with
Maurer.
   It is well established that ‘‘a party must have standing
to assert a claim in order for the court to have subject
matter jurisdiction over the claim. . . . Standing is the
legal right to set judicial machinery in motion. One
cannot rightfully invoke the jurisdiction of the court
unless he has, in an individual or representative capac-
ity, some real interest in the cause of action, or a legal
or equitable right, title or interest in the subject matter
of the controversy. . . . [Our Supreme Court] has often
stated that the question of subject matter jurisdiction,
because it addresses the basic competency of the court,
can be raised by any of the parties, or by the court sua
sponte, at any time. . . . [T]he court has a duty to
dismiss, even on its own initiative, any appeal that it
lacks jurisdiction to hear. . . . Standing . . . is not a
technical rule intended to keep aggrieved parties out
of court; nor is it a test of substantive rights. Rather it
is a practical concept designed to ensure that courts
and parties are not vexed by suits brought to vindicate
nonjusticiable interests and that judicial decisions
which may affect the rights of others are forged in
hot controversy, with each view fairly and vigorously
represented.’’ (Citations omitted; internal quotation
marks omitted.) Webster Bank v. Zak, 259 Conn. 766,
774, 792 A.2d 66 (2002). ‘‘Where a party is found to
lack standing, the court is consequently without subject
matter jurisdiction to determine the cause.’’ (Internal
quotation marks omitted.) J.E. Robert Co. v. Signature
Properties, LLC, 309 Conn. 307, 318, 71 A.3d 492 (2013).
Our review of the question of the plaintiff’s standing is
plenary. See West Farms Mall, LLC v. West Hartford,
279 Conn. 1, 12, 901 A.2d 649 (2006).
   ‘‘When standing is put in issue, the question is
whether the person whose standing is challenged is a
proper party to request an adjudication of the issue.
. . . Standing requires no more than a colorable claim
of injury; a [party] ordinarily establishes . . . standing
by allegations of injury. Similarly, standing exists to
attempt to vindicate arguably protected interests. . . .
Standing is established by showing that the party claim-
ing it is authorized by statute to bring suit or is classi-
cally aggrieved. . . . The fundamental test for
determining aggrievement encompasses a well-settled
twofold determination: first, the party claiming
aggrievement must successfully demonstrate a specific,
personal and legal interest in [the subject matter of
the challenged action], as distinguished from a general
interest, such as is the concern of all members of the
community as a whole. Second, the party claiming
aggrievement must successfully establish that this spe-
cific personal and legal interest has been specially and
injuriously affected by the [challenged action]. . . .
Aggrievement is established if there is a possibility, as
distinguished from a certainty, that some legally pro-
tected interest . . . has been adversely affected.’’
(Internal quotation marks omitted.) Smith v. Snyder,
267 Conn. 456, 460–61, 839 A.2d 589 (2004).
  The present case involves an interpleader action
to determine the proper distribution of the settlement
proceeds. In part I of this decision, we concluded that
the trial court properly found that the plaintiff was
entitled to 15 percent of those proceeds. Accordingly,
the court’s determinations regarding the distribution of
the remaining 85 percent of the settlement proceeds
cannot be said to adversely affect any cognizable legal
interest of the plaintiff. Even if the plaintiff’s claim was
successful, any reduction in the amount of Maurer’s
recovery would inure to the benefit of Rodriguez, and
not to the plaintiff. For that reason, the plaintiff cannot
establish a colorable claim of injury from either the
court’s allocation of the remaining proceeds between
Maurer and Rodriguez or the manner by which the court
arrived at that allocation. We therefore conclude that
the plaintiff lacks standing, which deprives this court
of subject matter jurisdiction over those claims.
   The appeal is dismissed with respect to the plaintiff’s
challenge to the court’s determinations regarding Maur-
er’s entitlement to a portion of the settlement proceeds;
the judgment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
     For purposes of clarity, we refer to Lori Rodriguez and Elisabeth Maurer
collectively as the defendants and individually by name. We further note
that the trial case caption, transcripts, and various pleadings appear to
contain a scrivener’s error, as Maurer’s first name is spelled incorrectly as
‘‘Elizabeth’’ rather than ‘‘Elisabeth.’’ As Maurer stated in her answer to the
plaintiff’s complaint, she is ‘‘correctly known as Elisabeth Seieroe Maurer’’
and is an attorney licensed to practice law in this state.
   2
     By order dated July 7, 2017, the court rendered judgment in accordance
with the signed transcript of its oral decision delivered earlier that day.
   3
     General Statutes § 52-484 provides: ‘‘Whenever any person has, or is
alleged to have, any money or other property in his possession which is
claimed by two or more persons, either he, or any of the persons claiming the
same, may bring a complaint in equity, in the nature of a bill of interpleader,
to any court which by law has equitable jurisdiction of the parties and
amount in controversy, making all persons parties who claim to be entitled
to or interested in such money or other property. Such court shall hear and
determine all questions which may arise in the case, may tax costs at its
discretion and, under the rules applicable to an action of interpleader, may
allow to one or more of the parties a reasonable sum or sums for counsel
fees and disbursements, payable out of such fund or property; but no such
allowance shall be made unless it has been claimed by the party in his
complaint or answer.’’
   4
     Following the commencement of this appeal, the trial court granted
Maurer’s motion to terminate the appellate stay. The plaintiff thereafter filed
a motion requesting the release of her $14,400 disbursement by the Superior
Court. In its November 26, 2018 memorandum of decision, the court
explained that it had ‘‘intended that its prior ruling would affect the appellate
stay as to all three parties.’’ The court then ordered ‘‘[t]he clerk of the court
. . . to disburse the remaining settlement proceeds held on deposit . . .
in the amount of $14,400.78 to [the plaintiff]. The clerk is ordered to disburse
the funds on or before December 17, 2018.’’
   5
     Rodriguez has not filed a brief in this appeal and did not participate in
oral argument.
   6
     Despite that admitted agreement with Rodriguez, the plaintiff further
alleged in her complaint that ‘‘if [Maurer] now insists upon sharing in the
settlement funds, [the plaintiff] reserves the right to claim her full one-third
share of any proceeds.’’
   7
     At trial, the plaintiff also alleged that she reduced her fee in part due
to Maurer’s agreement to waive her claim to a share of the settlement
proceeds. The record before us contains no evidence of any such agreement.
To be sure, the record contains a letter addressed to the plaintiff dated
December 29, 2015, in which Maurer stated in relevant part that she would
consider waiving the ‘‘lien [on the settlement proceeds] in exchange for a
release of claims signed by [Rodriguez].’’ At trial, Maurer testified that she
made that overture because she did not want ‘‘to have to face a malpractice
claim or a grievance.’’ It nevertheless is undisputed that no release of claims
ever transpired; rather, Maurer subsequently had to defend both a grievance
complaint (grievance complaint no. 16-0664), which was dismissed for lack
of probable cause on January 13, 2017, as well as a malpractice action. See
Rodriguez v. Maurer, Superior Court, judicial district of Danbury, Docket
No. CV-XX-XXXXXXX-S (September 6, 2016). For that reason, the trial court
understandably declined to find that Maurer had agreed to waive her legal
interest in the settlement proceeds in this case.
   8
     To be precise, the court in its oral decision found that the law firm was
entitled to a portion of the settlement proceeds. It nonetheless remains that
the plaintiff named Maurer, rather than the law firm, as a defendant in this
interpleader action, and no meaningful distinction thereafter was drawn
between Maurer and the law firm with respect to the proper distribution
of settlement proceeds. Because the parties raised no objection at trial and
have pursued no claim on appeal regarding that distinction, we do not
consider it further.
   9
     The plaintiff did not file a reply brief in this appeal, and her principal
appellate brief is not a model of clarity with respect to this latter contention.
As best we can tell, that claim pertains solely to the court’s alleged failure
to apply principles of quantum meruit in measuring the extent of Maurer’s
entitlement to settlement proceeds. The caption to her claim broadly states
that ‘‘the trial court erred in applying the terms of the retainer contracts
rather than the principles of quantum meruit.’’ The plaintiff quotes Cooke
v. Thresher, 51 Conn. 105, 107 (1883), for the proposition that an attorney
may only enforce the provisions of a contingency fee agreement if that
attorney ‘‘conducts the suit to a favorable conclusion’’; id.; and argues that
an attorney who is discharged ‘‘prior to the occurrence of the contingency
is limited to quantum meruit recovery . . . .’’ (Emphasis omitted; internal
quotation marks omitted.) The plaintiff then asserts that ‘‘[t]he result
obtained by [Maurer] during the course of her handling of [Rodriguez’]
action must necessarily be a factor in deciding ‘how much she deserved’ ’’
before concluding that ‘‘[t]he facts and circumstances of [Maurer’s] handling
of [Rodriguez’] case . . . do not warrant application of the equitable doc-
trine of quantum meruit.’’
   At no point in her appellate brief does the plaintiff distinctly argue that
the court should have applied the doctrine of quantum meruit to determine
her own portion of the settlement proceeds. Furthermore, the plaintiff never
raised that claim before the trial court. To the contrary, the plaintiff specifi-
cally averred in her June 2, 2017 statement of claim that she was seeking
recovery of settlement funds pursuant to ‘‘the retainer agreement that [she]
had with [Rodriguez].’’ She, therefore, is foreclosed from arguing otherwise
for the first time in this appeal. See Lee v. Stanziale, 161 Conn. App. 525,
538–39, 128 A.3d 579 (2015), cert. denied, 320 Conn. 915, 131 A.3d 750 (2016),
and cases cited therein.